Appeal by defendant from a judgment of the County Court, Hassau County, rendered June 8, 1973, convicting him of criminal possession of stolen property in the second degree, after a nonjury trial, and imposing sentence. Judgment reversed, on the law and the facts, and indictment dismissed. Defendant was, admittedly, in possession of a Marantz 1200 amplifier on June 14, 1972. It was claimed by the complainant that the amplifier bore serial number 1521, and had been found to be missing from the Manhasset branch of Stereo Exchange after the taking of its July, 1972 inventory. The fact that the amplifier was missing could have been explained through the use of any number of inferences drawn from the circumstantial evidence adduced upon the trial. The proof failed to establish beyond a reasonable doubt that this article was, in fact, stolen. In the absence of such proof, defendant’s conviction cannot stand (see People v. Trippoda, 40 A D 2d *692388, 394-395; People v. Oorsetti, 10 A D 2d 685; Knickerbocker v. People, 43 N. Y. 177,181). Martuscello, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.